DETAILED ACTION
Claims 1-14 are cancelled.  Claims 15, 18, and 20-21 have been amended. Claims 15-21 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 15, 18, 20-21, recite that the “second system information” includes “bandwidth information and status information”. However the 
Claims 16-17 and 19 depend from claims 15 and 18 respectively and are similarly rejected as they include all the limitations of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0124568 A1 to Kubota et al. (hereinafter “Kubota”) and US 10,455,621 B2 to Agiwal et al. (hereinafter “Agiwal”).

As per claim 15, Kubota discloses a terminal (Fig. 7 of Kubota discloses a UE) comprising: a receiver that receives (Fig. 7, of Kubota discloses a UE having a receiver), from a base station, second system information that includes bandwidth information ([0105], of Kubota discloses where the sync signal is transmitted together with a MSIB. Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  Therefore the combined sync/MSIB signal includes bandwidth information) and status information indicating whether first system information is broadcasted (Fig. 4, of Kubota discloses where the UE receives a Periodic Sync Signal. [0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) is broadcasted or needs to be requested); and a transmitter that transmits (Fig. 7 of Kubota discloses the transmitter), when the status information indicates that the first system information is not broadcasted ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested), a random access preamble requesting transmission of the first system information to the base station ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested and generates a request for transmitting to the network.  Fig. 4 of Kubota discloses where the request is transmitted to a base station).
Kubota may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses transmitting a random access preamble requesting transmission of the first system information to the base station (Col. 7, lines 61-63, of Agiwal discloses transmitting a random access preamble for requesting system information). The purpose of Agiwal is to signaling system information efficiently in a wireless communication system (Col. 5, lines 19-22, of Agiwal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Kubota, to efficiently signal system information in a wireless communication system (Col. 5, lines 19-22, of Agiwal).
As per claim 16, Kubota and Agiwal discloses the terminal as claimed in claim 15, wherein, when the status information indicates that the first system information is broadcasted, the receiver receives the first system information in a transmission occasion of the first system information ([0326-0327], of Kubota discloses that the UE receives a signal indicating that the system information is to be broadcasted and where the UE receives the system information (SI) in periodic broadcasts).
As per claim 17, Kubota and Agiwal discloses the terminal as claimed in claim 15, wherein the terminal executes a procedure for acquiring first system information after a predetermined time from acquisition of the first system information ([0326-0327], of Kubota discloses where the UE receives the system information at fixed periodic broadcasts).
As per claim 18, Kubota discloses a system information acquisition method executed by a terminal (Fig. 28, of Kubota), comprising: receiving, from the base station, second system information that includes bandwidth information ([0105], of Kubota discloses where the sync signal is transmitted together with a MSIB. Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  Therefore the combined sync/MSIB signal includes bandwidth information) and status information indicating whether first system information is broadcasted (Fig. 4, of Kubota discloses where the UE receives a Periodic Sync Signal. [0154] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) is broadcasted or needs to be requested); and transmitting, when the status information indicates that the first system information is not broadcasted , a random access preamble requesting transmission of the first system information to the base station ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested and generates a request for transmitting to the network.  Fig. 4 of Kubota discloses where the request is transmitted to a base station).
Kubota may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses transmitting a random access preamble requesting transmission of the first (Col. 7, lines 61-63, of Agiwal discloses transmitting a random access preamble for requesting system information). The purpose of Agiwal is to signaling system information efficiently in a wireless communication system (Col. 5, lines 19-22, of Agiwal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Kubota, to efficiently signal system information in a wireless communication system (Col. 5, lines 19-22, of Agiwal).
As per claim 19, Kubota and Agiwal discloses the terminal as claimed in claim 16, wherein the terminal executes a procedure for acquiring first system information after a predetermined time from acquisition of the first system information ([0326-0327], of Kubota discloses where the UE receives the system information at fixed periodic broadcasts).
As per claim 20, Kubota discloses a base station (Fig. 16, of Kubota discloses a base station) comprising: a transmitter that transmits (Fig. 16, of Kubota discloses a transmitter), to a terminal, second system information that includes bandwidth information ([0105], of Kubota discloses where the sync signal is transmitted together with a MSIB. Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  Therefore the combined sync/MSIB signal includes bandwidth information) and status information indicating whether first system information is broadcasted (Fig. 4, of Kubota discloses where the base station transmits a Periodic Sync Signal. [0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) is broadcasted or needs to be requested); and a receiver that receives (Fig. 16, of Kubota discloses a receiver for receiving signals), when the status information indicates that the first system information is not broadcasted ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested (not broadcasted)), a random access preamble requesting transmission of the first system information from the terminal.
Kubota may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses receiving a random access preamble requesting transmission of the first system information from the terminal (Fig. 1 and Col. 7, lines 61-63, of Agiwal discloses a UE transmitting a random access preamble for requesting system information and a base station receiving the random access preamble request (S120)). The purpose of Agiwal is to signaling system information efficiently in a wireless communication system (Col. 5, lines 19-22, of Agiwal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Kubota, to efficiently signal system information in a wireless communication system (Col. 5, lines 19-22, of Agiwal).
As per claim 21, Kubota discloses a system comprising a terminal and a base station (Fig. 4, of Kubota discloses a UE and a base station), the terminal comprising: a receiver that receives (Fig. 7, of Kubota discloses a receiver of the UE), from the base station, second system information that includes bandwidth information ([0105], of Kubota discloses where the sync signal is transmitted together with a MSIB. Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  Therefore the combined sync/MSIB signal includes bandwidth information) and status information indicating whether first system information is broadcasted (Fig. 4, of Kubota discloses where the UE receives a Periodic Sync Signal. [0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) is broadcasted or needs to be requested); and a transmitter (Fig. 7 of Kubota discloses the transmitter), when the status information indicates that the first system information is not broadcasted ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested), a random access preamble requesting transmission of the first system information to the base station, and the base station comprising: a transmitter that transmits (Fig. 16, of Kubota discloses a transmitter), to the terminal, the second system information that includes the bandwidth information ([0105], of Kubota discloses where the sync signal is transmitted together with a MSIB. Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  Therefore the combined sync/MSIB signal includes bandwidth information) and the status information indicating whether the first system information is broadcasted (Fig. 4, of Kubota discloses where the base station transmits a Periodic Sync Signal. [0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) is broadcasted or needs to be requested); and a receiver that receives (Fig. 16, of Kubota discloses a receiver for receiving signals), when the status information indicates that the first system information is not broadcasted ([0154-0155] of Kubota discloses where the Periodic Sync Signal indicates to the UE whether system information (SI) needs to be requested (not broadcasted)), the random access preamble requesting transmission of the first system information from the terminal.
Kubota may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses transmitting a random access preamble requesting transmission of the first system information to the base station (Col. 7, lines 61-63, of Agiwal discloses transmitting a random access preamble for requesting system information) and receiving a random access preamble requesting transmission of the first system information from the terminal (Fig. 1 and Col. 7, lines 61-63, of Agiwal discloses a UE transmitting a random access preamble for requesting system information and a base station receiving the random access preamble request (S120)). The purpose of Agiwal is to signaling system information efficiently in a wireless communication system (Col. 5, lines 19-22, of Agiwal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Kubota, to efficiently signal system information in a wireless communication system (Col. 5, lines 19-22, of Agiwal).

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
In response to Applicant arguments (on pages 5-7) that the cited Kubota and Agiwal references do not disclose the limitation of the system information including bandwidth information, the Examiner respectfully disagrees.  As disclosed in paragraph [0105], of Kubota the sync signal is transmitted together with information included in a MSIB. The Table on pages 14-15, of Kubota discloses where the MSIB includes bandwidth information.  The combined sync/MSIB signal includes bandwidth information. Therefore the rejection of claim 1 discloses all the limitations of independent claim 1.
Applicant’s arguments with regards to the remaining claims are moot in view of the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476